Love :
This is a proceeding for the redetermination of a deficiency of $1,413.86 in income tax for the year 1919. The deficiency arose from the disallowance by the Commissioner, as a deduction, of the sum of $7,840.96, claimed' by the petitioner as business expenses.
FINDINGS OF FACT.
In 1919 the petitioner resided at Houston, Tex., and was engaged in the practice of law. and also in the oil business, owning properties in Texas and Oklahonia. In addition, he was an officer of several oil companies. In attending to his several business interests, he spent various sums as traveling expenses.
*348He kept no detailed expense account, amounts being charged by his bookkeeper to expenses as directed by petitioner. Canceled checks for various expenditures were offered in evidence. The expenditures proved by the petitioner were as follows :
Surety bond premium_!- $10. 00
Abstract of records- 40.10
Salaries and expenses of employees- 86.27
Office supplies and expenses- 07.20
Lease royalties- 209.00
Attorney fees and court costs- 74.25
Telephone and telegraph- 93. 69
Office rent_ 140.00
Interest_ 7. 81
Railroad and Pullman fare- 745.06
Contribution to Y. M. O. A. at Tulsa- 25. 00
Contribution to Tulsa Humane Society- 25. 00
Miscellaneous expenditures-4, 814. 51
The evidence was insufficient to show that the following items should be allowed as deductions:
Miscellaneous expenditures-$4,814. 51
Tulsa Humane Society- 25. 00
Lease royalties- 209. 00
Abstract of records_ 40.10
Attorney fees and court costs_ 74. 25
We find the remaining items in the above list, amounting to $1,165.03, are jnoper deductions from income.

Judgment will be entered on 15 days’ notice, wider Bule 50.